COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ATI Jet Sales, LLC.,                            §            No.08-21-00208-CV

                         Appellant,               §              Appeal from the

                                                  §          County Court at Law No. 6

  City of El Paso, Texas and Maria O.             §          of El Paso County, Texas
  Pasillas, Tax Assessor - Collector, City of
  El Paso,                                        §            (TC# 2021DCV1168)

                         Appellees.               §


                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until December 12, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jose Padilla, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 12, 2022.

       IT IS SO ORDERED this 5th day of December, 2022.


                                                PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.